Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 1 of 11   PageID #: 2803



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 14-00707-SOM-1
                               )
           Plaintiff,          )           ORDER DENYING DEFENDANT
                               )           DOUGLAS FARRAR, SR.’S MOTION
                               )           FOR COMPASSIONATE RELEASE
                               )
      vs.                      )
                               )
 DOUGLAS FARRAR, SR.,          )
                               )
           Defendant.          )
                               )
 _____________________________ )

             ORDER DENYING DEFENDANT DOUGLAS FARRAR SR.’S
                   MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             In 2018, a jury found Defendant Douglas Farrar Sr.

 guilty of several counts involving the distribution of large

 quantities of cocaine and methamphetamine.         This court sentenced

 him to 324 months in prison.       Farrar has served approximately six

 years of that sentence, and his projected release date is July

 24, 2037.    He now moves for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A).

             Farrar’s request is based on the COVID-19 pandemic.           He

 contends that his underlying medical conditions (diabetes,

 obesity, sleep apnea, high cholesterol, and kidney failure) make

 him vulnerable to complications if he contracts COVID-19.

 Farrar, who recently turned 57, is housed at FCI Terminal Island,

 which, on April 30, 2020, reported that Farrar had tested

 positive for COVID-19.      The medical records do not report that he
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 2 of 11   PageID #: 2804



 exhibited serious complications.          ECF No. 228.   Now, several

 months later, it is difficult for this court to conclude that

 Farrar is likely to suffer such complications.           It is equally

 difficult for this court to determine whether he might be

 reinfected or might now have some form of immunity from the

 virus.    These circumstances, coupled with Farrar’s concerning

 record (including a history of selling large quantities of drugs

 and involving his son in his criminal behavior) and the

 significant time remaining on Farrar’s sentence lead this court

 to conclude that, at least at this point, Farrar has not

 established extraordinary and compelling reasons that warrant a

 reduction in his sentence.

 II.         ANALYSIS.

             Farrar’s compassionate release request is governed by

 18 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

                                       2
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 3 of 11   PageID #: 2805




             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements.             United States v.

 Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Farrar has satisfied the time-lapse requirement of
                   18 U.S.C. § 3582(c)(1)(A).

             Farrar submitted an administrative compassionate

 release request to the warden of his prison more than 30 days

 before filing this motion.       See ECF No. 225, PageID # 2481.        He

 has satisfied the time-lapse requirement of 18 U.S.C.

 § 3582(c)(1)(A).     The Government is not contesting Farrar’s

 satisfaction of the exhaustion requirement.          Id.

             B.    Farrar has not demonstrated that extraordinary and
                   compelling circumstances justify his early
                   release.

             This court therefore turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

                                       3
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 4 of 11   PageID #: 2806



 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

 This court has also stated that, in reading § 3582(c)(1)(A) as

 providing for considerable judicial discretion, the court is well

 aware of the absence of an amended policy statement from the

 Sentencing Commission reflecting the discretion now given to

 courts under that statute.       See United States v. Scher, 2020 WL

 3086234, at *2 (D. Haw. June 10, 2020); United States v.

 Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun. 9, 2020); United

 States v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

             The CDC currently lists the following conditions as

 creating an increased risk of a severe illness from COVID-19:

             *Cancer

             *Chronic kidney disease

             *COPD (chronic obstructive pulmonary disease)

             *Immunocompromised state (weakened immune system) from
             solid organ transplant

             *Obesity (body mass index [BMI] of 30 or higher)

             *Serious heart conditions, such as heart failure,
             coronary artery disease, or cardiomyopathies

             *Sickle cell disease

             *Type 2 diabetes mellitus

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/


                                       4
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 5 of 11   PageID #: 2807



 people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

 ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

 roups-at-higher-risk.html (last visited August 28, 2020).

             The CDC also lists the following as possibly increasing

 the risk of a severe illness from COVID-19:

             *Asthma (moderate-to-severe)

             *Cerebrovascular disease (affects blood vessels and
             blood supply to the brain)

             *Cystic fibrosis

             *Hypertension or high blood pressure

             *Immunocompromised state (weakened immune system) from
             blood or bone marrow transplant, immune deficiencies,
             HIV, use of corticosteroids, or use of other immune
             weakening medicines

             *Neurologic conditions, such as dementia

             *Liver disease

             *Pregnancy

             *Pulmonary fibrosis (having damaged or scarred lung
             tissues)

             *Smoking

             *Thalassemia (a type of blood disorder)

             *Type 1 diabetes mellitus

 Id.

             Under the CDC’s guidance, Farrar’s obesity and diabetes

 place him at risk of a severe illness if he contracts COVID-19.

 Farrar is housed at FCI Terminal Island.         Early in the COVID-19

 pandemic, the virus spread rapidly through the prison.            Because

                                       5
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 6 of 11    PageID #: 2808



 the parties offered conflicting accounts of the prison’s present

 conditions, this court deferred ruling on this motion until it

 could review an expert report by Dr. Michael Rowe summarizing the

 current state of the outbreak at Terminal Island in Wilson v.

 Ponce, No. CV. 20-4451 (C.D. Cal.).          Dr. Rowe filed that report

 on August 24, 2020.

              Two of Dr. Rowe’s conclusions are particularly

 important.    On the one hand, Dr. Rowe determined that “there is

 almost no active virus in the institution[.]”          ECF No. 241,

 PageID #2729.       Only two inmates still have COVID-19, and they are

 in quarantine.        Id.     Of those two inmates, one “is probably not

 even infectious, and the other will likely have met release

 criteria by the date of submission of this report.”              Id.   But

 “the possibility for a devastating return of the outbreak

 remains.”     Id.    Even though FCI Terminal Island has “instituted

 many appropriate practices, and, overall, is complying with the

 most current CDC recommendations for correctional facilities,”

 all prisons face unique challenges in responding to the

 coronavirus.        Id.     “Correctional institutions are, intrinsically,

 not designed to provide adequate social distancing.”              Id. at

 2722.   The risks of a second outbreak are further heightened

 because prison officials are not in total compliance with

 measures designed to prevent COVID-19 from re-entering the prison

 or once again spreading.           Id. at 2761-83.


                                          6
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 7 of 11   PageID #: 2809



              In sum, while Farrar might not be in immediate danger

 of being re-infected, the possibility that he will be exposed to

 the virus again in the future cannot be ignored.          Under those

 circumstances, Farrar’s susceptibility to COVID-19, standing

 alone, is not an exceptional and compelling reason that warrants

 a reduction in sentence.       This court must examine the other

 relevant considerations before reaching a conclusion about how to

 rule.

              One factor this court must consider is Farrar’s

 previous exposure to COVID-19.        Farrar was tested for COVID-19 on

 April 23, 2020, and the test came back positive on April 30,

 2020.   ECF No. 228, PageID # 2527-29.        That raises two issues.

 First, the medical records do not indicate that Farrar suffered

 serious complications.      There is no way for this court to know

 whether Farrar’s test was a false positive, but, if the test was

 accurate, it appears that Farrar may have survived the virus

 without exhibiting any of the worst symptoms associated with

 COVID-19.

              Second, Farrar may have some immunity against future

 infection.    Individuals infected by certain other viruses have at

 least some immunity, although the strength and length of that

 immunity may vary.      This court is acutely aware that no one

 completely understands how the coronavirus operates.             Evidence

 suggests that COVID-19 antibodies decline over time.             Some


                                       7
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 8 of 11   PageID #: 2810



 experts, however, have indicated that individuals infected with

 COVID-19 are likely to remain immune even after their antibody

 count drops.     As one article put it, “[a] decline in antibodies

 is normal after a few weeks, and people are protected from the

 coronavirus in other ways.”       Apoorva Mandavilli, Can You Get

 COVID-19 Again? It’s Very Unlikely, Experts Say, N.Y. Times, July

 22, 2020, https://www.nytimes.com/2020/07/22/health/

 covid-antibodies-herd-immunity.html; see also Martin Finucane,

 Here’s What You Need To Know About Fading Coronavirus Antibodies,

 Boston Globe, July 23, 2020, https://www.bostonglobe.com/

 2020/07/23/nation/heres-what-you-need-know-about-fading-coronavir

 us-antibodies/; Derek Thompson, How Long Does COVID-19 Immunity

 Last?, The Atlantic, July 20, 2020, https://www.theatlantic.com/

 ideas/archive/2020/07/could-covid-19-immunity-really-disappear-mo

 nths/614377/.     Even after COVID-19 antibodies decline, the body

 might retain immunological memory that allows it to quickly

 produce new antibodies to respond to a second infection.            See

 Finucane.    Some experts therefore posit that, at the very least,

 it is highly unlikely that individuals will contract the

 coronavirus twice.      See id.

             More recently, researchers reported that “[a] Hong Kong

 man who was initially infected with the coronavirus in March and

 made a full recovery was reinfected more than four months later

 after a trip abroad.”      Adam Taylor and Ariana Eunjung Cha, First


                                       8
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 9 of 11   PageID #: 2811



 Coronavirus Reinfection Documented in Hong Kong, Researchers Say,

 August 24, 2020, https://www.washingtonpost.com/health/

 2020/08/24/coronavirus-reinfection-hong-kong/.          But even that

 finding is equivocal, as “some immunologists emphasized the case

 was not a surprise,” and, because the patient had no symptoms the

 second time, those immunologists called the case “a textbook

 example of how immunity should work.”         Id.   In light of the

 scientific uncertainty, this court is in no position to make a

 definitive determination about immunity, but the combination of

 Farrar’s lack of complications after testing positive and the

 possibility of some form of immunity cannot be ignored in any

 evaluation of whether there are extraordinary and compelling

 reasons warranting a reduction in his sentence.

             The court has additional concerns about releasing

 Farrar early.     Farrar has only served about 20% of his sentence.

 Even after credit for good behavior is taken into account, Farrar

 still has more than 17 years left to serve.          Releasing Farrar now

 would not reflect the seriousness of Farrar’s offense, promote

 respect for the law, provide just punishment for the offense, or

 afford adequate deterrence to criminal conduct.          See 18 U.S.C. §

 3553(a).

             The record also suggests that Farrar might pose a

 danger to the community if released.        In 2007, a state court

 convicted Farrar of cultivating a large quantity of marijuana for


                                       9
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 10 of 11   PageID #: 2812



  sale.   ECF No. 166, PageID # 1057.       He was released on parole in

  2012, and, only two years later, he was arrested for the conduct

  at issue in this case, namely, selling large quantities of

  methamphetamine and cocaine.       In addition, he involved his son in

  both schemes and has never taken responsibility for his conduct.

  In short, his record is not encouraging.

             Farrar clearly has serous medical conditions to which

  this court gives serious consideration.        The court can imagine

  granting compassionate release to another defendant of his age

  with those same serious conditions but without the other

  concerning factors that Farrar presents.         Under § 3582(c)(1)(A),

  only extraordinary and compelling circumstances can justify a

  reduction in an inmate’s sentence.        In deciding whether a reduced

  sentence is warranted, this court has balanced the seriousness of

  Farrar’s crime, the amount of time remaining on his sentence, his

  criminal history and the potential for recidivism, his inclusion

  of his adult son in his criminal activity, the totality of the

  medical information he has submitted (including his earlier

  positive test), his age, and the conditions at his facility.

  This is not an easy decision, and the court understands why

  Farrar has brought his motion and why his attorney has so

  thoroughly advocated on his behalf.        But, when all relevant

  circumstances are considered, this court determines that the

  reasons raised by Farrar, while important, do not rise to the


                                      10
Case 1:14-cr-00707-SOM Document 243 Filed 08/28/20 Page 11 of 11    PageID #: 2813



  level of being extraordinary and compelling reasons warranting a

  reduction in his sentence.

  III.        CONCLUSION.

              Farrar’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.

              It is so ordered.

              DATED: Honolulu, Hawaii, August 28, 2020.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




  United States v. Farrar, Cr. No. 14-00707-SOM-1; ORDER DENYING DEFENDANT
  DOUGLAS FARRAR, SR.’S MOTION FOR COMPASSIONATE RELEASE




                                       11
